Per Curiam.
This is an application for a writ of prohibition. By this proceeding the relator, for himself and other resident architects of the state, asks this court to prohibit the carrying out of a contract made and entered into on the 19th day of March, 1898, by and between the State Capitol Com mission and C. E. Bell and J. H. Kent, architects for furn ishing plans, specifications and detail drawings for the State Capitol Building to be erected at Helena, and for superintending the construction thereof.
*345The only ground on which the writ is asked is that Bell and Kent, the architects, are not citizens of the state. Upon this question we heard the evidence in open court. From this evidence it clearly appears to us that Bell and Kent are citizens of the state, and were at the time the contract was awarded to them by the commission. Section 71 of the Political Code defines who are citizens of the state. Under this section it is clear, as shown by the evidence, the architects are citizens of Montana. The writ is therefore denied.

Denied.